


Exhibit 10.3
Great Plains Energy Incorporated (Great Plains Energy)
Long-Term Incentive Plan


Awards Standards and Performance Criteria
Effective as of January 1, 2012




Objective


The purpose of the Great Plains Energy Long-Term Incentive Plan (“Plan”) is to
encourage officers and other key employees to acquire a proprietary and vested
interest in the growth and performance of Great Plains Energy (the “Company”);
to generate an increased incentive to enhance the value of the Company for the
benefit of its customers and shareholders; and to aid in the attraction and
retention of the qualified individuals upon whom the Company’s success largely
depends.  The Plan provides equity incentives for the achievement of increased
shareholder value over a multi-year period.


Eligible employees include officers and other key employees of Great Plains
Energy, Kansas City Power & Light (“KCP&L”), and KCP&L Greater Missouri
Operations Company (“GMO”) (“participants”), as approved by the Compensation and
Development Committee (“Committee”) of the Board of Directors.


Awards


Awards generally are recommended by the Committee and approved by the
independent members of the Board of Directors and set as a percentage of the
participant’s base salary.  Percentages will vary based on level of
responsibility, market data, and internal comparisons.  Awards generally will be
based on a dollar amount which will then be converted to shares of restricted
stock, performance shares, or a combination of both as determined by the
independent members of the Board of Directors, using the Fair Market Value as of
the grant date.


Performance Criteria


The amount of an individual participant’s performance share award will be
determined based on performance against the specific objectives and performance
levels approved by the independent members of the Board of Directors.  Each
participant will receive an award agreement including, among other things, the
applicable objectives and performance levels.  These objectives and performance
levels will also be attached as an appendix to this document.


Payment and Awards


Time-based restricted stock will be payable in shares of Company common stock
unless otherwise determined by the Committee.  Dividends accrued on the
restricted stock will be reinvested during the period under the Company’s
Dividend Reinvestment and Direct Stock Purchase Plan (DRIP) and will also be
paid in stock at the end of the period.  Restricted stock is issued in the name
of the participant; consequently, the participant will have the right to vote
the restricted stock during the period.


--------------------------------------------------------------------------------




Performance shares will be paid with a combination of cash sufficient, in
combination with the cash dividend equivalents, to satisfy withholding taxes,
with the remainder of the payment in shares of Company common stock, unless
otherwise determined by the Committee.  Dividend equivalents over the
performance period will be calculated on the actual number of performance shares
earned and paid in cash.


Earned performance share awards will be payable to each participant as soon as
practicable after the end of the performance period, subject to Committee
verification of performance.  To the extent practicable, performance share
payments shall occur during an “open window” period.


Additional Terms and Conditions


All awards will be subject to additional requirements and conditions, including,
but not limited to, provisions relating to applicable tax withholding, potential
recoupment of compensation in the event of financial error, accounting
misstatements or accounting restatements, or any other requirements, terms or
conditions set forth in the applicable award agreement.


Administration


The Committee has the full power and authority to administer, and interpret the
provisions of, the Plan.  The Committee has the power and authority to add,
delete and modify the provisions of this document at any time.  This document
does not replace or change the provisions or terms of the Plan; in the event of
conflicts between this document and the Plan, the Plan is controlling.


Adopted by the independent members of
the Board of Directors on February 7, 2012




By:______________________________
Robert H. West, Lead Director




--------------------------------------------------------------------------------


Appendix


2012 – 2014 Performance Criteria


Objective
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
             
1.2014 FFO to Total Adjusted Debt 1
50%
15.5%
16.5%
18.0%
19.5%
             
2.Total Shareholder Return (TSR) versus EEI Index 2
50%
 
See Below
   








--------------------------------------------------------------------------------

 
1 S&P calculation of FFO to total adjusted debt. This is a financial measure
that is not calculated in accordance with generally accepted accounting
principles ("GAAP").
 
2 TSR is compared to an industry peer group of the Edison Electric Institute
(EEI) index of electric companies during the three-year measurement period from
2012-2014. At the end of the three-year measurement period, the Company will
assess its total shareholder return compared to the EEI index. Depending on how
the Company ranks, the executive will receive a percentage of the performance
share grants according to the following table:
 
Percentile Rank
Payout Amount
(Percent of Target)
   
75th and above
200%
60th to 74th
150%
40th to 59th
100%
25th to 39th
50%
24th and below
0%


 
 

--------------------------------------------------------------------------------

 
